internal_revenue_service number release date index numbers --------------------------- -------------------- --------------- ------------------------------- ------------------------- in re --------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo1 - plr-102732-05 date date -- ---------------------- -------------------------- ------------------------------------------ distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- controlled --------------------------------------------------------------------------------- -------------------------------------------------------------------- date x state r dear ------------- this letter responds to a letter dated date requesting that we supplement our prior letter_ruling dated date plr-127310-00 the prior letter_ruling the information submitted with regard to the present supplemental ruling is summarized below distribution to distributing’s shareholders of common_stock of controlled under sec_355 of the internal_revenue_code the spin-off prior to the spin-off which was consummated on date controlled had a single class of common_stock outstanding controlled common_stock and recapitalized the shares of controlled common_stock that were held by distributing into class b common_stock the class b controlled common_stock such recapitalization is hereinafter referred to as the initial recapitalization the controlled common_stock and the class b controlled common the prior letter_ruling addresses the federal_income_tax consequences of a ------------- the prior letter_ruling contains the following representation controlled has experienced certain difficulties as a result of having two classes of c the management of controlled has no plan or intention to and for a period of five years beginning on the date of the distribution will not propose or support any plan or recapitalization or amendment to controlled's organic documents or other action providing for i the conversion of shares of any class of controlled stock into a different class of controlled stock ii any change in the absolute or relative voting rights of any class of controlled stock from the rights existing at the time of the distribution iii any change in the manner of election or duties and responsibilities of the controlled board_of directors from those existing at the time of the distribution or iv any_action having an effect similar to i ii or iii plr-102732-05 stock are identical except that the holders of class b controlled common_stock are entitled to elect at least percent of controlled’s board_of directors and the holders of controlled common_stock are entitled to elect the remaining directors publicly traded voting common_stock outstanding controlled now seeks a supplemental ruling regarding the elimination of its dual-class voting structure in order to alleviate the substantial price differential that has developed between the two classes of stock as well as to address the other problems associated with the dual-class voting structure since the spin-off the high-vote class b controlled common_stock has traded at significant discount to the low-vote controlled common_stock at the time of the initial recapitalization and spin-off controlled submits and it was and is represented that there was no intent on the part of either distributing or controlled to alter the dual-class voting structure and that controlled did not anticipate the market and business conditions that now give rise to the need to revise its capital structure corporate subsidiary of controlled would be merged with and into controlled with controlled surviving in a transaction intended to constitute a reorganization under sec_368 the proposed recapitalization in connection with the proposed recapitalization all of the outstanding shares of class b controlled common_stock and controlled common_stock will be exchanged for shares of a new single class of voting common_stock of controlled controlled will seek approval of the proposed recapitalization by holders of a majority of the outstanding shares of the class b controlled common_stock and the controlled common_stock service will decline a request for a supplemental ruling unless the request presents a significant issue as defined in sec_3 of rev_proc a change_in_circumstances arising after the transaction ordinarily does not present a significant issue for instance in a case where the original letter_ruling contains a representation that there is no plan or intention to undertake a particular action and a subsequent change_in_circumstances causes the action to be undertaken the service will ordinarily pursuant to sec_5 of revproc_2003_48 2003_29_irb_86 the accordingly controlled proposes a transaction whereby a newly-formed plr-102732-05 decline a request for a supplemental ruling regarding the effects of the action on the original letter_ruling thus based solely on the information and representations submitted in however in this case it was represented that the management of controlled no opinion is expressed about the tax treatment of the transaction under any would not propose or support a recapitalization of controlled for a specified time period five years beginning on the date of the spin-off because the proposed recapitalization which is motivated by a change_in_circumstances would occur within years of date the above representation will be expressly violated we have therefore accepted your request for a supplemental ruling connection with the prior letter_ruling and this supplemental ruling_request we rule as follows the proposed recapitalization will not affect the rulings issued in the prior letter_ruling and will not prevent any of those rulings from having full force and effect other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling or those set forth in the prior letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter and the prior letter_ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be forwarded to the taxpayer and another authorized representative in accordance with the power_of_attorney on file in this office a copy of this ruling plr-102732-05 letter will be forwarded to your authorized representative sincerely yours associate chief_counsel corporate ____________________________________ michael j wilder senior technician reviewer branch
